

Certain confidential information contained in this document, marked by brackets,
has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

EXECUTION VERSION


WAFER SUPPLY AGREEMENT AMENDMENT NO. 3
This Third Amendment to the WAFER SUPPLY AGREEMENT (this “Third Amendment”),
dated as of December 6, 2012, amends that certain Wafer Supply Agreement, dated
March 2, 2009 (the “Original WSA”, and as amended to the date hereof, the
“Agreement”) by and among (i) Advanced Micro Devices, Inc., a Delaware
corporation (“AMD”); (ii) with respect to all of the provisions in the Agreement
other than those in Sections 5.5(a), 6.2 and 7.3(a) of the Agreement and the
related provisions of the Agreement in connection with sales activities only
(though without limiting FoundryCo’s guarantee obligations pursuant to
Section 15.7 of the Agreement), GLOBALFOUNDRIES Inc., an exempted company
incorporated under the laws of the Cayman Islands (“FoundryCo”), on behalf of
itself and its direct and indirect whollyowned subsidiaries, including all
FoundryCo Sales Entities and FoundryCo Manufacturing Entities, as further set
forth in the Agreement; and (iii) subject to FoundryCo’s guarantee obligations
pursuant to Section 15.7 of the Agreement, GLOBALFOUNDRIES U.S. Inc., a Delaware
Corporation (“USOpCo”), which is a party to the Agreement solely with respect to
Sections 5.5(a), 6.2 and 7.3(a) of the Agreement and the related provisions of
the Agreement in connection with USOpCo’s sales activities (AMD, FoundryCo and
USOpCo are collectively referred to herein as the “Parties”). Capitalized terms
used in this Third Amendment without definition shall have the meanings set
forth in the Agreement and in Wafer Supply Agreement Amendment No. 1 dated as of
April 2, 2011 (the “First Amendment”) or Wafer Supply Agreement Amendment No. 2
dated as of March 4, 2012 (the “Second Amendment”), as applicable.
WHEREAS, the Parties wish to set forth their agreement with respect to (i)
certain pricing and other terms of the Agreement regarding certain wafers to be
delivered by FoundryCo to AMD during the fourth quarter of 2012 and thereafter,
(ii) certain payments to be made by AMD to FoundryCo in 2012 and 2013 and (iii)
certain exclusivity and migration provisions regarding Waiver Products as
defined in the Second Amendment;
NOW, THEREFORE, in consideration of the promises and the mutual agreements and
covenants hereinafter set forth, and intending to be legally bound, the Parties
hereby agree as follows:
1.EXCLUSIVITY AND MIGRATION TO FOUNDRYCO
(a)AMD hereby agrees that it will comply in full with the covenants and other
agreements concerning exclusivity of production of MPU Products by FoundryCo for
AMD as set forth in the Agreement, including without limitation the specific
waivers and transition provisions set forth in Section 1(a) and 1(b) of the
Second Amendment. In addition, AMD and FoundryCo agree to conduct a planning
workshop by [****] in accordance with the parameters set forth on Exhibit A.
(b)AMD hereby agrees that it will comply in full with the provisions related to
the transition of GPU Products and Chipset Products to FoundryCo as set forth in
the Agreement.


[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.



--------------------------------------------------------------------------------





    (c)    Notwithstanding Section 1(a) and 1(b) of the Second Amendment, AMD
shall tape out the MPU Products, certain GPU Products, and Chipset Products
specifically identified in Exhibit A to FoundryCo pursuant to Exhibit A. AMD
agrees that it shall not take any steps to [****] Although the scheduled tape
out dates in Exhibit A are best estimates based on information available at the
time of execution of this Third Amendment, and such timing is subject to change
by AMD based on business and market conditions and other factors, AMD agrees
that such tape out requirements apply to the underlying products as they are
understood at the time of the execution of this Third Amendment and that AMD may
not avoid these requirements and the related required transitions of Waiver
Products and tape outs of the certain GPU Products and of Chipset Products to
FoundryCo by changing the names of products or their scope. Should AMD decide to
cancel any of the listed products, AMD agrees that it will not tape out any
future related products or derivatives related to or emanating from such listed
products, or any products that will be sold as substitutes for such products,
with any party other than FoundryCo.


    (d)    Except as set forth in this Third Amendment, each of AMD’s and
FoundryCo’s rights and obligations with respect to MPU Products, GPU Products
and Chipset Products shall remain as governed by the Agreement.


2.AMENDMENTS RELATED TO MPU PRODUCT PRICING
(a)MPU Product Pricing from October 1, 2012 through December 31, 2013
(i) Notwithstanding Section 7.1 and Exhibit A of the Original WSA and Section 3
and Schedule A and B of the Second Amendment, AMD commits to purchase and pay
for, in the form of a take-or-pay obligation, the Production Wafers containing
MPU Products (“MPU Production Wafers”) specified in Exhibit B in accordance with
the schedule, amounts and pricing set forth therein.
(ii) The purchase price for the MPU Production Wafers shall be paid in
accordance with the payment provisions set forth in the Agreement, provided,
however, that [****].
(iii) The specific volume delivery schedule and wafer pricing during the period
beginning on October 1, 2012 and ending December 31, 2013 shall be as set forth
on Exhibit B. If AMD desires to have flexibility to shift the delivery times of
certain MPU Production Wafers volumes between quarters during the this period,
AMD shall provide FoundryCo with at least 45 days written notice in advance of
the requested delivery date and FoundryCo shall evaluate such request at its
sole discretion. AMD acknowledges and agrees that AMD shall not push out any MPU
Production Wafers volumes (X) from [****] or [****] to any later period, or (Y)
from [****] to [****] or any later period. Further, in the event that
FoundryCo’s [****] process qualification is progressing on schedule, if AMD
wishes to have the flexibility to shift [****] volumes scheduled for manufacture
in [****] to [****] volumes for manufacture [****], then AMD and FoundryCo will
discuss the matter in good faith, provided that no such shift in volumes will
occur without the express written consent of both parties, which consent may be
withheld by either party in its sole and absolute discretion.


2
[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------





(b)MPU Product Forecasts, Purchase Orders and Invoicing
(i) AMD hereby agrees that it will comply in full with the provisions related to
monthly binding forecasts as set forth in the Agreement, beginning with the
delivery on the date hereof of a binding forecast meeting the requirements set
forth in the Agreement. AMD acknowledges and agrees that FoundryCo may rely on
such forecasts for the purposes of scheduling manufacturing and other resources
in accordance with the terms of the Agreement.
(ii) AMD agrees to provide FoundryCo detailed product mix information and
purchase orders (X) on the date hereof, for all [****] MPU Production Wafers
scheduled for delivery in [****] 2013, and (Y) by [****], for all [****] MPU
Production Wafers scheduled for delivery in [****] 2013. Notwithstanding the
foregoing, FoundryCo acknowledges and agrees that AMD may update actual product
mix information in accordance with AMD’s standard UOB process on a monthly
basis, by which AMD will provide FoundryCo updated product mix information by
the fifteenth day of the month prior to the month in which the applicable MPU
Production Wafers will be started.
(iii) AMD agrees that FoundryCo may at its option complete the manufacture of
the [****] MPU Production Wafers referenced in Section 2(b)(ii) at any time
prior to their delivery to AMD, notwithstanding that such MPU Production Wafers
shall be shipped in accordance with the delivery schedule set forth on Exhibit
B. FoundryCo shall have the option of selecting the location for storage at
either FoundryCo’s own premises or at a third party’s premises subcontracted by
FoundryCo, provided that such third party is obligated to maintain the Wafers in
accordance with industry standards. [****] shall bear the storage costs of any
[****] MPU Production Wafers stored at [****]. [****] FoundryCo agrees to use
reasonable commercial efforts to properly store such MPU Production Wafers in
accordance with applicable industry standards and [****] in accordance with this
Section 2(b)(iii). FoundryCo agrees that it will deliver to storage pursuant to
this Section 2(b)(iii) only MPU Production Wafers that met the applicable yield
criteria determined as provided in the Agreement at the time such MPU Production
Wafers were manufactured, and that Section 9 of the Agreement shall apply to the
MPU Production Wafers placed in storage pursuant to this Section 2(b)(iii),
including for any MPU Production Wafers that do not meet such yield criteria.
Title and risk of loss of any stored MPU Production Wafers shall remain with
FoundryCo until delivered to AMD in accordance with the applicable delivery
schedule and terms for such MPU Production Wafers.

        (iv)    AMD agrees to provide FoundryCo (X) purchase orders and detailed
product mix information by [****], 2013 for all [****] MPU Production Wafers
scheduled for delivery in [****] 2013, and (Y) purchase orders and detailed
product mix information by [****], 2013, for all [****] MPU Production Wafers
scheduled for delivery during [****] 2013 and for the period beginning on
[****], 2013 and ending on [****], 2013. Notwithstanding the foregoing,
FoundryCo acknowledges and agrees that AMD may update actual product mix
information in accordance with AMD’s standard UOB process on a monthly basis, by
which AMD will provide FoundryCo updated product mix information by the
fifteenth day of the month prior to the month in which the applicable MPU
Production Wafers will be started.




3
[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------





        (v)    If and to the extent that AMD has not delivered purchase orders
for specified MPU Production Wafers in accordance with the dates set forth in
Sections (2)(b)(ii) and 2(b)(iv), then FoundryCo shall thereafter have the right
to send an invoice to AMD at the time when the applicable specified MPU
Production Wafers are delivered reflecting the price of the applicable MPU
Production Wafers for which such purchase orders have not been provided,
calculated in accordance with Exhibit B. If and to the extent that AMD has not
delivered the applicable product mix information relating to MPU Production
Wafers in accordance with the dates set forth in Sections 2(b)(ii) and 2(b)(iv),
then FoundryCo may manufacture such MPU Production Wafers based on the most
recent product mix information provided by AMD from the UOB; provided, that if
AMD had not previously made available the contemplated product mix information
FoundryCo may develop and submit its plan for production of products to AMD for
discussion, and in the absence of a definitive response by AMD within 10 days of
receipt of such plan FoundryCo may manufacture such MPU Production Wafers based
on its proposed plan and AMD shall be obligated to take delivery of and pay for
such Wafers pursuant to the payment provisions set forth in the Agreement.
Payment by AMD on any such invoice shall be due forty-five (45) days following
the date of such invoice.


(c)Additional MPU Volume and Future Pricing Plan
(i) AMD and FoundryCo agree to use reasonable commercial efforts to agree by
[****], 2013 on the total wafer volume for the annual period following [****],
2013 (the current forecast of these wafers is [****] MPU Production Wafers,
inclusive of the [****] MPU Production Wafers scheduled for delivery between
[****], 2013 and [****], 2013). AMD agrees to provide monthly binding forecasts
for this annual period to FoundryCo in accordance with the terms of the
Agreement.
(ii) If AMD and FoundryCo are unable to agree on the total wafer volume for such
subsequent period by [****], 2013, then (X) the price for all MPU Products
delivered by FoundryCo to AMD during such period shall be calculated in
accordance with Section 7.1 and Exhibit A of the Original WSA and the MPU volume
shall be calculated in accordance with the binding forecast provisions set forth
in Section 5.1 of the Original WSA, and (Y) all other provisions of the Original
WSA shall apply and be in full force and effect during such subsequent period,
without giving effect to any amendments thereto.
3.LIMITED WAIVER OF SECTION 2(a)(iv) OF THE SECOND AMENDMENT
(a)FoundryCo hereby waives any claims it may have arising out of or relating to
the requirements of Section 2(a)(iv) of the Second Amendment, but solely with
respect to AMD’s take-or-pay obligation for the fourth quarter of 2012 (the
“Take-or-Pay Waiver”).
(b)In consideration of the Take-or-Pay Waiver, AMD agrees to pay FoundryCo a
termination fee of $320,000,000 (the “Termination Fee”), which shall be paid as
follows:
(i) no later than December 28, 2012, at least $80,000,000 shall be paid in cash
to the account designated by FoundryCo;


4
[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------





(ii) no later than April 1, 2013, at least $40,000,000 shall be paid in cash to
the account designated by FoundryCo; and
(iii) on the date hereof, AMD shall issue a promissory note to FoundryCo in the
form attached hereto as Exhibit C in the aggregate principal amount of
$200,000,000 (the “Promissory Note”).
AMD’s payment obligations with respect to the Termination Fee, including its
obligations under the Promissory Note, shall be absolute and unconditional.  AMD
shall pay such amounts without reduction, abatement, diminution, counterclaim,
set-off, defense, recoupment, deferment or other limitation, regardless of the
acts, breaches or omissions, or alleged acts, breaches or omissions, of
FoundryCo under the Agreement or otherwise, or for any other reason whatever.
4.ADDITIONAL PAYMENT IN THE EVENT OF CERTAIN BREACHES
(a)If AMD fails to tape out the [****] or [****] products with FoundryCo as
required by Section 1 and Exhibit A of this Third Amendment, or if AMD fails to
comply with the requirements with respect to the [****] product set forth in
Exhibit A (including the footnote to Exhibit A), then AMD shall pay to
FoundryCo, within 45 days following receipt of invoice for same, an additional
[****], to the account designated by FoundryCo (the “Additional Payment”);
provided that AMD may make such payment in kind rather than in cash if AMD also
delivers at the date of such transfer an independent appraisal from a nationally
recognized valuation firm acceptable to FoundryCo confirming that such in-kind
property has a Fair Market Value (as defined below) of at least [****], and
either (at AMD’s election) standard and customary representations and warranties
from AMD, or an opinion of legal counsel acceptable to FoundryCo, confirming
that good legal title to such property has been conveyed to FoundryCo free and
clear of any liens, claims or other encumbrances. Such Additional Payment shall
(x) be in addition to all take-or-pay amounts set forth on Exhibit B, (y) be in
addition to any other remedies FoundryCo may have under the Agreement, and (z)
not be considered a penalty. For purposes of this Section 4, “Fair Market Value”
means, with respect to any in-kind property, the price that would be paid in an
arms’-length transaction between an informed and willing seller under no
compulsion to sell and an informed and willing buyer under no compulsion to buy.
5.MISCELLANEOUS
(a)Each of FoundryCo and AMD represents and warrants that this Third Amendment
has been duly authorized, executed and delivered by it, that this Third
Amendment is duly enforceable pursuant to its terms and that the execution,
delivery and performance of this Third Amendment does not conflict with
applicable law or any of its organizational documents or result in a breach or
violation of, or constitute a default under, any agreement to which it is a
respective party.

(b)Each of FoundryCo and AMD acknowledges the importance of prompt collaboration
and communication with respect to all communications and announcements, whether
by press release or otherwise, in respect of their commercial relationship and,
as such,


5
[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------





agrees to work together and coordinate such communications and announcements,
and will make such communications and announcements available to the other party
in advance to the extent reasonably possible. This Section 5(b) shall not
affect, waive or otherwise amend the existing provisions of the Agreement with
respect to communications and announcements.
(c)Other than as expressly provided in this Third Amendment, no other amendments
are being made to the Agreement, and all other provisions of the Agreement shall
remain in full force and effect in accordance with the terms of the Agreement.
IN WITNESS WHEREOF, the Parties have caused this Third Amendment to be executed
as of the date first written above by their respective officers thereunto duly
authorized.
[Signature pages follow]


6
[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.


--------------------------------------------------------------------------------





                 ADVANCED MICRO DEVICES, INC.






By: /s/ Devinder Kumar    
Name: Devinder Kumar
Title: Senior Vice President, Interim Chief Financial Officer and Corporate
Controller
GLOBALFOUNDRIES INC.
By: /s/ Daniel Durn    
Name: Daniel Durn
Title: Chief Financial Officer


GLOBALFOUNDRIES U.S. INC.
By: /s/ Daniel Durn    
Name: Daniel Durn
Title: Chief Financial Officer






--------------------------------------------------------------------------------





Exhibit A
Schedule for required tape outs

201220132014 – going forwardMPU/APU
[****]
[****][****]GPU[****][****][****]Chipset[****][****][****]

[****]





2013 [****] Planning Workshop


AMD will provide to FoundryCo the following information for each of the 2013
products set forth in the table above:


•[****]


AMD will provide monthly updates to the plans above for each of the 2013
products set forth in the table above.


FoundryCo will provide to AMD the following information for each of the 2013
products set forth in the table above:


[****]




[****]






[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------





Exhibit B
Volume Delivery Schedule and Wafer Pricing by Fiscal Quarter



Volume Delivery (in thousands)(wafers)20122013ProductQ4Q1Q2Q3Q4
[****]
[****]
[****][****][****][****][****][****][****][****][****][****][****][****][****][****][****][****][****][****][****][****]

[****].





Wafer Pricing ([****])(US$)20122013ProductQ4Q1Q2Q3Q4
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]

Pricing for GPU Products at [****] will be set at $[****]/Wafer ([****]).




[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.


--------------------------------------------------------------------------------





Exhibit C
[Form of Promissory Note]
PROMISSORY NOTE
$200,000,000    Sunnyvale, California
[ ], 2012


FOR VALUE RECEIVED, Advanced Micro Devices, Inc., a Delaware corporation
(“Maker”), promises to pay to the order of GLOBALFOUNDRIES Inc., an exempted
company incorporated under the laws of the Cayman Islands (“FoundryCo”, and
together with its successors and assigns, “Payee”), the principal sum of two
hundred million dollars ($200,000,000) as follows:
1.Payments and Maturity. Maker shall pay two hundred million dollars
($200,000,000) on or before December 31, 2013 (such repayments together with any
Default Interest, the “Obligations”).
2.Interest. No interest shall be payable on this Note; provided that, except as
set forth in Section 4 below, if (a) any Obligation is not paid in full in cash
in immediately available funds into the bank account set forth on Exhibit A on
or before its due date, or (b) any other Event of Default shall occur and remain
uncured, then without any further action on the part of the Payee interest shall
immediately become due and payable on the aggregate unpaid principal amount that
has not been paid by Maker when due pursuant to this Note at such time, at the
rate of twenty percent (20%) per annum (the “Default Interest”), commencing
retroactively from the date of this Note as set forth above ([ ], 2012) and
accruing until the date on which both such unpaid and overdue principal amount
and any unpaid Default Interest have been paid in full and no other Event of
Default shall remain uncured.
3.Prepayment. Maker may prepay this Note at any time, in whole or in part,
without notice, penalty, or premium.
4.Payments. Maker shall pay all Obligations in lawful money of the United States
in immediately available funds to the bank account set forth on Exhibit A, free
and clear of, and without deduction or offset for, any present or future taxes,
levies, imposts, charges, withholdings or liabilities with respect thereto.
Maker’s obligation to pay the Obligations pursuant to this Note shall be
absolute and unconditional. Maker shall pay such amounts without reduction,
abatement, diminution, deduction, counterclaim, set-off, offset, claim, credit,
defense, recoupment, deferment or other limitation, regardless of the acts,
breaches or omissions, or alleged acts, breaches or omissions, of FoundryCo
under the Wafer Supply Agreement, originally dated as of March 2, 2009, as
amended, among Maker, FoundryCo, and certain other parties (the “Wafer Supply
Agreement”), or for any other reason whatsoever. If the bank account set forth
on Exhibit A is not kept open through December 31, 2013, then no Default
Interest shall become payable under this Note unless Payee or its transferee of
this Note has




    1
|

--------------------------------------------------------------------------------





provided Maker with bank account information for such payment at the same bank
in the form set forth in Exhibit A by December 15, 2013.
5.Events of Defaults. Each of the following events and occurrences shall
constitute an Event of Default under this Note:
(a)    The failure by Maker to pay any principal installment of or Default
Interest on this Note, when and as the same shall become due and payable,
whether at maturity, upon acceleration or otherwise;


(b)    The failure of Maker to comply with the covenant set forth in Section 6
of this Note for a period of more than five calendar days;


(c)    A default under any indebtedness for borrowed money by Maker that results
in acceleration of the maturity of such indebtedness, or failure to pay any such
indebtedness at maturity, in each case in an aggregate amount greater than fifty
million dollars ($50,000,000); or


(d)If an order is made or if a resolution is passed which results in the
bankruptcy of Maker or if Maker becomes insolvent or if a bankruptcy petition or
a petition for winding up is filed or presented against Maker and not dismissed
within sixty (60) days or if a receiver or trustee is appointed for Maker or for
any assets of Maker.
If an Event of Default occurs and is continuing, then this Note shall forthwith
mature and become due and payable immediately without presentment, demand,
protest, notice of dishonor and all other demands and notices of any kind, all
of which are hereby expressly waived. No delay or failure by Payee in the
exercise of any right or remedy shall constitute a waiver thereof, and no single
or partial exercise by Payee hereof of any right or remedy shall preclude other
or future exercise thereof or the exercise of any other right or remedy.


1.Cash. Maker shall at all times prior to the payment of all Obligations
maintain cash balances in excess of the amount of all unpaid Obligations.
2.Notices. Any notices under this Note shall be given by personal delivery, by
nationally recognized overnight courier service or by facsimile transmission
with confirmation of receipt to the respective parties at their addresses
specified beneath the signature line of this Note, in the case of Maker, and on
Exhibit A, in the case of Payee. Notices shall be effective upon receipt or upon
affirmative refusal to accept delivery.
3.Waivers. Maker and all others who may become liable for all or any part of the
obligations evidenced by this Note, severally waive presentment for payment,
protest, notice of protest, dishonor, notice of dishonor, demand, notice of
non-payment, and the benefit of all statutes, ordinances, judicial rulings, and
other legal principles of any kind, now or hereafter enacted or in force,
affording any right of cure or any right to a stay of execution or extension of
time for payment or exempting any property of such person from levy and sale
upon execution of any judgment obtained by the holder in respect of this Note.
THE PARTIES WAIVE JURY




    2
|

--------------------------------------------------------------------------------





TRIAL IN ANY ACTION TO ENFORCE OR INTERPRET, OR OTHERWISE ARISING FROM THIS
NOTE. MAKER FURTHER WAIVES ANY RIGHTS IT MAY HAVE PURSUANT TO ANY LAWS
CONCERNING USURY, MAXIMUM INTEREST OR OTHER SIMILAR MATTERS AS THEY RELATE TO
THE TERMS OF THIS NOTE.
4.Governing Law; Jurisdiction and Venue. THIS NOTE AND THE PARTIES’ RIGHTS UNDER
THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK, NOTWITHSTANDING ANY PRINCIPLES OF CONFLICTS
OF LAW. Any suit, action or proceeding against the Maker to enforce any
provision of this Note or any remedy hereunder may, at the option of the Payee,
be brought in a federal court located in New York, New York, and the Maker
hereby consents to the exclusive jurisdiction of such courts and waives any
right or privilege to require that any such action be brought in any other
jurisdiction or venue.
5.Severability. If any provision of this Note is invalid or unenforceable, then
the other provisions shall remain in full force and effect.
6.Assignment and Transfer. The provisions of this Note shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns. Payee may assign, delegate or otherwise transfer any of its rights
or obligations under this Note without Maker’s consent. Maker shall not assign,
delegate or otherwise transfer its rights or obligations under this note without
Payee’s prior written consent.
7.Amendments. This Note may be amended but only if such amendment is in writing
and is signed by Maker and Payee.








    3
|


--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Maker by its duly authorized officer has executed this
Promissory Note this [ ] day of [ ], 2012.


ADVANCED MICRO DEVICES, INC.




By:    ____________________________
    Name:
    Title:


Address for Notices:


    ADVANCED MICRO DEVICES, INC.
    7171 Southwest Parkway
    MS B100.T
    Austin, Texas 78735
    Attention: General Counsel
    Facsimile: (512) 602-0148


With a copy to (which shall not constitute notice):


    Latham & Watkins LLP    
    140 Scott Drive
    Menlo Park, CA 94025
    Attention: Tad J. Freese
             Christopher Kaufman
    Facsimile: 650-463-2600
















--------------------------------------------------------------------------------





Exhibit A


Bank Account and Payee Notices Information


Payments should be wired to:


Beneficiary Name: GLOBALFOUNDRIES INC.
[****]
Account Number: [****]
ABA for Wire: [****]
Swift code: [****]


Notices should be sent to:


GLOBALFOUNDRIES INC.
P.O. Box 309, Ugland House
Grand Cayman, KY1-1104
Cayman Islands
Fax:  (345) 949-8080
Attn:  Suzanne Correy


[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.